Citation Nr: 0608571	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-11 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for malnutrition.

4.  Entitlement to service connection for osteoarthritis.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1941 to June 
1946.  The veteran was held as a Prisoner of War (POW) from 
March 8, 1942 to September 3, 1942.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2002, August 2003 and February 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
RO denied entitlement to service connection for heart 
disease, hypertension, malnutrition, osteoarthritis, and 
denied entitlement to a TDIU.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  The veteran was a POW March 8, 1942 to September 3, 1942.  

2.  There is no competent medical evidence showing that the 
veteran was diagnosed with ischemic heart disease or 
beriberi. 

3.  Effective October 7, 2004, the applicable law for 
presumptive service connection was revised to include 
atherosclerotic heart disease or hypertensive vascular 
disease and their complications.

4.  Prior to October 7, 2004, there is no competent medical 
evidence relating the veteran's CAD or hypertension to his 
service.

5.  The competent and probative evidence of record does not 
demonstrate any current evidence of malnutrition or residuals 
therefrom.  

6.  The competent and probative evidence of record does not 
show that the veteran's osteoarthritis began during service, 
within a year after discharge from service, or that it is due 
to any incident of service, including trauma; and the veteran 
does not have a diagnosis of traumatic arthritis.


CONCLUSIONS OF LAW

1.  Effective October 7, 2004, the veteran's CAD and 
hypertension may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  A disability as a result of malnutrition, if any, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in active service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  

3.  Osteoarthritis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and/or 
entitlement to a TDIU in letters dated August 2001, October 
2001, October 2003, and December 2003.  The veteran was not, 
however, provided with notice of the type of evidence 
necessary to establish an effective date, or initial rating 
for the disability(ies) on appeal.  Despite the inadequate 
notice provided to the veteran on the issues of effective 
date and initial rating, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, since service connection is being denied for 
malnutrition and osteoarthritis, as noted hereinbelow, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
As a result of the denial of service connection for these 
claimed disabilities, further evidentiary development is not 
required in this case as a result of the Dingess/Hartman 
decision with regard to notice of effective dates and initial 
rating.  Likewise, with regard to the issue of service 
connection for CAD and hypertension, there is no prejudice to 
the veteran as this claim is granted; and the agency of 
original jurisdiction will subsequently be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.

Thus, the Board finds that any defect with respect to the 
content of the letters was harmless error, and therefore, the 
veteran has not been prejudiced by the defective notice 
regarding effective dates and initial ratings in this case.  

The duty-to-assist letters sent to the veteran included the 
type of evidence needed to substantiate a claim for service 
connection and/or entitlement to a TDIU.  In addition, the RO 
informed the appellant about the information and evidence 
that VA will seek to provide including the veteran's service 
medical records and other relevant medical records which the 
appellant informed VA about.  The letters also informed the 
appellant about the information and evidence he was expected 
to provide.  The letters also informed the veteran that he 
should tell the RO about any additional information or 
evidence that he wanted the RO to obtain and/or let the RO 
know if he had any additional evidence.  Thus, the Board 
finds that the veteran was, in effect, requested to submit 
all evidence in his possession that pertained to his claims.  

Moreover, the rating decisions and statements of the case 
explained, in detail, the reasons for the denial of his 
claims.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes VA medical 
records, VA examination reports, private medical records, and 
written statements from the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts were adequately developed to the extent 
possible; no further assistance to the veteran is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Service Connection

The veteran asserts that service connection is warranted for 
heart disease, hypertension, malnutrition and arthritis.  The 
veteran maintains that he developed these disabilities as a 
result of his containment in a prison camp during WW II.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2005).

In the case of a veteran who is a former POW, certain 
diseases, as noted hereinbelow, which become manifest to a 
degree of at least 10 percent at any time after active 
service, shall be considered to have been incurred in or 
aggravated by service, notwithstanding that there is no 
record of such disease during the period of service.  
38 C.F.R. § § 3.307(a)(5); 3.309(c) (2005).  Recent 
amendments to these regulations became effective October 7, 
2004.  They apply in the instant case.  The POW presumption 
can be rebutted where there is affirmative evidence to the 
contrary of intercurrent injury or disease.  38 U.S.C.A. § 
1112(b) (West 2002); 38 C.F.R. §§ 3.307 3.309(c) (2005).

The recent changes to the applicable regulation provide that 
if a veteran is a former prisoner of war, the following 
diseases shall be service connected if manifest to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied:  Psychosis; Any of the 
anxiety states; Dysthymic disorder (or depressive neurosis); 
Organic residuals of frostbite, if it is determined that the 
veteran was interned in climatic conditions consistent with 
the occurrence of frostbite;  Post-traumatic osteoarthritis; 
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia; Stroke and its complications.  See 
38 C.F.R. § 3.309(c)(1) (2005).  

The regulations also provide that if the veteran: (i) Is a 
former prisoner of war and; (ii) Was interned or detained for 
not less than 30 days, the following diseases shall be 
service connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied:  Avitaminosis. Beriberi (including beriberi 
heart disease); Chronic dysentery; Helminthiasis; 
Malnutrition (including optic atrophy associated with 
malnutrition); Pellagra; Any other nutritional deficiency; 
Irritable bowel syndrome; Peptic ulcer disease; Peripheral 
neuropathy except where directly related to infectious 
causes; and Cirrhosis of the liver.  38 C.F.R. § 3.309(c)(2) 
(2005)

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



A.  Heart Disease and Hypertension

The initial question that must be resolved in this matter is 
whether the record has established that the veteran had 
status as a former POW.  See 38 U.S.C.A. § 101(32) (West 
2002); 38 C.F.R. § 3.1(y) (2005).  Service records confirm 
that he was a POW from March 8, 1942 to September 3, 1942.

As noted above, 38 C.F.R. § 3.309(c) was recently revised.  
Effective October 7, 2004, added to the list of diseases 
under 38 C.F.R. § 3.309 are atherosclerotic heart disease and 
hypertensive vascular disease (including hypertensive heart 
disease and hypertension); ischemic heart disease and 
coronary artery disease are included within this provision.  
Complications of atherosclerotic heart disease are also 
included.  Complications may include myocardial infarction, 
congestive heart failure and arrhythmia.  Hypertensive 
vascular disease refers to disease associated with elevated 
blood pressure.  Complications caused by hypertensive 
vascular disease are included.  Diseases arising from viral 
or bacterial causes are not included.

Applying the revised regulations to this case, effective 
October 7, 2004, service connection for CAD and hypertension 
is warranted, based on a presumption of in-service incurrence 
due to his POW status; and there is no medical evidence 
rebutting the presumption that the veteran acquired such 
heart disease other than as a former POW.

However, pursuant to the VA regulatory provisions in effect 
prior to October 7, 2004, the Board finds that there is no 
competent evidence that the veteran had edema of the legs or 
developed beriberi heart disease while a captive or was 
diagnosed with ischemic heart disease thereafter so as to 
invoke the applicability of the POW presumptions in effect 
prior to October 7, 2004.  While the veteran reports he had 
edema of the legs during service, there is no diagnosis of 
ischemic heart disease or beri beri.  Additionally, prior to 
October 7, 2004, there is no competent evidence relating the 
veteran's hypertension or CAD to service.

Based upon the above evidence, the Board finds that the 
veteran acquired diseases as a former POW that resulted in 
his CAD and hypertension, which are presumptive service 
connection diseases under the revised regulations.  38 C.F.R. 
§ 3.309 (October 7, 2004).  Accordingly, service connection 
for CAD and hypertension is warranted from the effective date 
of the revised regulations, October 7, 2004.

B.  Malnutrition 

Although the veteran claims that he currently suffers from 
residuals of malnutrition, the medical evidence of record 
does not support the veteran's assertions.  

The veteran's June 1946 separation examination report was 
negative for any complaints, findings or diagnosis of 
malnutrition or residuals therefrom.  Likewise, post-service 
medical records are also negative for any residuals of 
malnutrition.  

Specifically, VA examinations of August 1955, February 1960, 
December 1976, and VA POW protocol examination of October 
1995 are all negative for findings that the veteran suffered 
from a current disability as a result of malnutrition.  

It has already been established that the veteran was a POW 
for more than 30 days, and is entitled to consideration of 
his service connection claims under the presumptive 
provisions pertaining to former POWs. Nevertheless, the 
veteran must first have a current disability for service 
connection to be warranted.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

There is no competent medical evidence that any current 
chronic disability related to malnutrition exists.  To the 
extent that the veteran is himself asserting that he has 
residual disability as a result of malnutrition during 
service as a POW, it is now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

The Board is aware that various medical professionals have 
noted in the record that the veteran reported a history of 
malnutrition and related disabilities as a result of his 
status as a POW during service.  However, there are no 
medical findings or diagnoses to support these statements.  
It appears that the veteran's own rendition of his history 
was merely recorded without any supplementary independent 
medical opinion regarding the accuracy of that history.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute medical evidence of the 
required nexus.  LeShore v. Brown, 8 Vet. App. 407, 409 
(1995).  The recorded histories in the medical reports, 
therefore, do not constitute competent evidence of a 
diagnosis of malnutrition or chronic residuals therefrom.

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the United States Court of Appeals for the Federal Circuit 
in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of evidence of a current chronic diagnosed disability 
resulting from malnutrition during service as a POW, if any, 
Hickson element (1) is not met and service connection may not 
be granted for this disorder on this basis alone.

Furthermore, although the service medical records show a 
notation of "G.I. bleeding" on an August 1992 Problem 
Summary List, they do not show complaints, findings or 
diagnosis of a chronic ulcer condition.  

In summary, for reasons and bases expressed above, the Board 
concludes that the service connection may not be granted for 
the veteran's claimed malnutrition, if any, or claimed 
residuals therefrom, in view of the absence of evidence 
indicating that such a current disability exists.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic disability as 
a result of malnutrition during service.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Osteoarthritis

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of osteoarthritis.  

An August 1955 VA examination report noted complaints of 
generalized weakness and back pain.  Examination of the 
musculoskeletal system was normal.  Likewise, VA examination 
report of February 1960 noted no evidence of disease in the 
musculoskeletal system.

Arthritis of the lumbar spine was first noted in December 
1976.  X-ray studies from December 1976 noted an impression 
of minimal hypertropic degenerative disease of the lumbar 
spine with bilateral sacroiliac arthritis.  

An October 1995 post-service VA POW protocol examination 
report notes a diagnosis of osteoarthritis of the lumbosacral 
spine.  

The veteran asserts that his arthritis resulted from edema of 
the lower extremities, suffered during his status as a POW 
during service.  There is no medical opinion of record which 
relates the veteran's arthritis to his period of military 
service.  

Thus, in sum, the veteran has a current diagnosis of 
arthritis of the lumbar spine; however, arthritis of the 
lumbar spine was not diagnosed until December 1976, nearly 30 
years after discharge from service.  There is no evidence of 
record, other than the veteran's contentions, which relates 
the veteran's current osteoarthritis of the spine to his 
military service.  As the veteran is not a medical expert, he 
is not competent to express an authoritative opinion on this 
issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board is aware that post-traumatic osteoarthritis is one 
of the enumerated diseases for which a presumption of service 
connection is afforded to former POW's.  See 38 C.F.R. 
§ 3.309(c) (2005).  In this case, however, the evidence of 
record does not reflect a diagnosis of post-traumatic 
arthritis, but rather, indicates that the veteran's lumbar 
spine arthritis is degenerative in nature.  As such, the 
presumption of service connection for former POW's is not 
applicable with regard to the issue of service connection for 
arthritis of the lumbar spine.  

The preponderance of the evidence is against the claim for 
service connection for osteoarthritis of the lumbar spine.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Effective October 7, 2004, service connection for CAD and 
hypertension is granted.

Service connection for malnutrition is denied.  

Service connection for osteoarthritis of the lumbar spine is 
denied.  


REMAND

The veteran claims that he is entitled to a TDIU as a result 
of his service-connected disabilities (which now includes 
depression, as a result of the decision reached above).

The Board finds that the grants of service connection for CAD 
and hypertension raises questions as to the parameters of the 
veteran's overall disability and are inextricably intertwined 
with the issue of entitlement to TDIU.  Therefore, the Board 
may not properly review the veteran's claim for entitlement 
to TDIU until the RO determines the appropriate ratings for 
the CAD and hypertension.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered).  Moreover, an opinion as to whether 
the veteran is unemployable due to the service-connected 
disabilities is requested in order to better address this 
issue.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any of his service-
connected disabilities that are not 
currently included in the claims file.  
With any necessary authorization from the 
veteran, attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  

2. Following completion of #1 above, 
schedule the veteran for a VA cardiology 
examination to determine the severity of 
his heart disease and hypertension.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination reports that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.  All findings should be 
reported in detail.

The examiner should determine whether his 
service-connected disabilities alone 
prevent him from securing and following 
substantially gainful employment 
consistent with education and work 
background.  It is imperative that the 
examiner review the pertinent medical 
evidence in the claims file and a copy of 
this REMAND.  All indicated diagnostic 
studies should be performed.  The 
examiner should determine the current 
severity of the veteran's hypertension 
and heart disease, and report clinical 
findings in terms of the criteria for 
rating these conditions.  The examiner is 
requested to offer an opinion as to 
whether it is very likely, at least as 
likely as not, or highly unlikely that 
the veteran's service-connected 
disabilities are of such severity that he 
is unable to obtain or maintain 
substantially gainful employment solely 
as a result of his service-connected 
disabilities, without regard to his age 
or any nonservice-connected disorders.

3.  Thereafter, readjudicate the 
veteran's claim for entitlement to a 
TDIU.  If the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


